                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

WALTER J. S., JR.,                                      )
                                                        )
                            Plaintiff                   )
                                                        )
v.                                                      )        No. 1:18-cv-00295-JHR
                                                        )
ANDREW M. SAUL,                                         )
Commissioner of Social Security,1                       )
                                                        )
                            Defendant                   )

                                        MEMORANDUM DECISION2

         This Supplemental Security Income (“SSI”) appeal raises the question of whether the

administrative law judge (“ALJ”) supportably found the plaintiff capable of performing work

existing in significant numbers in the national economy. The plaintiff seeks remand on the bases

that the ALJ failed to (i) find a severe cognitive disorder, (ii) properly evaluate whether his seizure

disorder or cognitive disorder met or equaled any of the so-called “Listings,” Appendix 1 to 20

C.F.R. Part 404, Subpart P, or (iii) properly assess his residual functional capacity (“RFC”). See

Statement of Specific Errors (“Statement of Errors”) (ECF No. 11) at 3-18. I agree that the ALJ

erred in failing to find a severe cognitive disorder, and that the error was not harmless. On that




1
  Pursuant to Federal Rule of Civil Procedure 25(d), Andrew M. Saul is substituted as the defendant in this matter.
2
  This action is properly brought under 42 U.S.C. § 1383(c)(3). The commissioner has admitted that the plaintiff has
exhausted his administrative remedies. The case is presented as a request for judicial review by this court pursuant to
Local Rule 16.3(a)(2), which requires the plaintiff to file an itemized statement of the specific errors upon which he
seeks reversal of the commissioner’s decision and to complete and file a fact sheet available at the Clerk’s Office, and
the commissioner to file a written opposition to the itemized statement. Oral argument was held before me pursuant
to Local Rule 16.3(a)(2)(D), requiring the parties to set forth at oral argument their respective positions with citations
to relevant statutes, regulations, case authority, and page references to the administrative record. The parties have
consented to have me conduct all proceedings in this matter, including the entry of judgment. ECF No. 17.




                                                            1
basis, I vacate the commissioner’s decision and remand this case for further proceedings consistent

herewith. I need not and do not reach the plaintiff’s additional points of error.

       Pursuant to the commissioner’s sequential evaluation process, 20 C.F.R. § 416.920;

Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6 (1st Cir. 1982), the ALJ found, in

relevant part, that the plaintiff had the severe impairments of status post surgery for brain tumor,

seizure disorder, bipolar disorder/depression, anxiety, and post-traumatic stress disorder

(“PTSD”), Finding 2, id. at 12; that he had no impairment or combination of impairments that met

or medically equaled in severity any of the Listings, Finding 3, id. at 13; that he had the RFC to

perform a full range of work at all exertional levels but could not climb ladders, ropes, or scaffolds,

needed to avoid hazards such as moving machinery, unprotected heights, sharp objects, water or

electrical hazards, and operation of hazardous machines including motor vehicles, and was capable

of simple, unskilled work in a low-stress job involving only occasional decisionmaking, only

occasional changes in the work setting, no contact with the public, only occasional contact with

supervisors or coworkers, and no tandem tasks, Finding 5, id. at 15; that, considering his age (22

years old, defined as a younger individual, on the date his application was filed, June 26, 2015),

education (at least high school), work experience (transferability of skills immaterial), and RFC,

there were jobs existing in significant numbers in the national economy that he could perform,

Findings 6-9, id. at 24; and that he, therefore, had not been disabled from June 26, 2015, the date

his application was filed, through the date of the decision, November 8, 2017, Finding 10, id. at

25. The Appeals Council declined to review the decision, id. at 1-3, making the decision the final

determination of the commissioner, 20 C.F.R. § 416.1481; Dupuis v. Sec’y of Health & Human

Servs., 869 F.2d 622, 623 (1st Cir. 1989).




                                                  2
       The standard of review of the commissioner’s decision is whether the determination made

is supported by substantial evidence. 42 U.S.C. § 1383(c)(3); Manso-Pizarro v. Sec’y of Health

& Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). In other words, the determination must be

supported by such relevant evidence as a reasonable mind might accept as adequate to support the

conclusion drawn. Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y of Health

& Human Servs., 647 F.2d 218, 222 (1st Cir. 1981).

       The ALJ reached Step 5 of the sequential evaluation process, at which stage the burden of

proof shifts to the commissioner to show that a claimant can perform work other than his past

relevant work. 20 C.F.R. § 416.920(g); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

Goodermote, 690 F.2d at 7. The record must contain substantial evidence in support of the

commissioner’s findings regarding the plaintiff’s RFC to perform such other work. Rosado v.

Sec’y of Health & Human Servs., 807 F.2d 292, 294 (1st Cir. 1986).

       The statement of errors also implicates Step 2 of the sequential evaluation process.

Although a claimant bears the burden of proof at Step 2, it is a de minimis burden, designed to do

no more than screen out groundless claims. McDonald v. Sec’y of Health & Human Servs., 795

F.2d 1118, 1124 (1st Cir. 1986). When a claimant produces evidence of an impairment, the

commissioner may make a determination of non-disability at Step 2 only when the medical

evidence “establishes only a slight abnormality or [a] combination of slight abnormalities which

would have no more than a minimal effect on an individual’s ability to work even if the

individual’s age, education, or work experience were specifically considered.” Id. (quoting Social

Security Ruling 85-28).

                                         I. Discussion

       The plaintiff alleges disability commencing on January 5, 2014, when he first experienced

a seizure and fell from a roof while shoveling snow. See Record at 10, 50, 453. Diagnostic studies

                                                3
revealed the existence of a brain tumor, which was surgically removed on February 12, 2014. See

id. at 724, 726. Although the plaintiff continued to take prescribed anticonvulsant medication

following his surgery, his seizures persisted, and he consulted a neurologist in August 2014. See

id. at 493, 574-77. Despite ongoing treatment by his neurologist, the plaintiff continued to

experience seizures through October 2015. See id. at 836.

       In the wake of his surgery, the plaintiff also began to experience changes in mood and

ability to function. See id. at 538-39, 574-75. He underwent a psychosocial evaluation in February

2015 and a psychological evaluation in April 2015, see id. at 538, 795, and was diagnosed with

“bipolar and related disorder due to an associated medical condition, adjustment disorder with

depressed mood, and generalized anxiety disorder” with an apparent “schizoid/schizotypal

personality trait” and a possible diagnosis of PTSD, id. at 797.

       Prior to the hearing, the ALJ also ordered a psychological consultative examination to

include, inter alia, (i) administration of a WAIS-IV test, (ii) comment on any noted memory or

neurological deficits, and (iii) a medical source statement (“MSS”). See id. at 937. Agency

examining consultant A.J. Butler, Ed.D., conducted that evaluation on August 17, 2017. See id. at

937-43. She noted that, “[o]n the WAIS-IV, a general measure of intelligence, [the plaintiff]

obtained a Verbal Comprehension Index of 83, a Perceptual Reasoning Index of 60, and a Full

Scale IQ of 74[,]” with his full-scale IQ falling “within the borderline classification of intelligence

significantly below adequate average development.” Id. at 941. She added, “Analysis of [the

plaintiff’s] performance revealed that he experiences significant-to-severe cognitive processing

difficulties.” Id. She elaborated:

       There was a statistically significant atypical discrepancy between his Verbal
       Comprehension and Perceptual Reasoning Indexes of 23 standard score points, in
       favor of the former. The test results provided evidence of organicity, an underlying
       neurological impairment in the area of Perceptual Reasoning.


                                                  4
Id. She stated that she considered the test results to be valid. See id.

       Dr. Butler diagnosed the plaintiff with cognitive disorder, NOS [not otherwise specified],

as well as generalized anxiety disorder with panic attacks, bipolar disorder, and PTSD. See id. at

943. In the MSS section of her report, she stated, in relevant part:

       In regard to work-related activities, [the plaintiff] would be able to understand and
       remember tasks consistent with borderline intellectual ability. He would likely
       need enhanced verbal mediation and multiple repetition and reinforcement of
       verbal information in order to acquire, retain, and utilize it. Cognitively, he tends
       to reason concretely.

Id. In a standalone MSS form that Dr. Butler also completed, she checked a box indicating that

the plaintiff had marked difficulty understanding and remembering simple instructions. See id. at

944-46.

       The ALJ neither found a severe cognitive impairment nor explained why he did not. See

id. at 12. He found a severe impairment of “status post surgery for brain tumor” in addition to

“seizure disorder,” but did not explain whether he meant it to include any cognitive disorder or

what limitations, if any, he found it to impose. Id. Indeed, the commissioner does not dispute that

the ALJ omitted to find a severe cognitive disorder. See Defendant’s Opposition to Plaintiff’s

Statement of Errors (“Opposition”) (ECF No. 15) at 2. However, he contends that substantial

evidence supports that omission and, in any event, any error is harmless. See id. at 2-6. I find

otherwise.

       The commissioner correctly notes that “a diagnosis alone does not establish that an

impairment is severe[,]” id. at 4 (citing Brown v. Colvin, No. 2:13-cv-473-JHR, 2015 WL 58396,

at *2 (D. Me. Jan. 5, 2015), and that “‘[a]n error at Step 2 is uniformly considered harmless, and

thus not to require remand, unless the plaintiff can demonstrate how the error would necessarily




                                                  5
change the outcome of [his] claim[,]’” id. (quoting Bolduc v. Astrue, Civil No. 09-220-B-W, 2010

WL 276280, at *4 n.3 (D. Me. Jan. 19, 2010)).

       He contends that the plaintiff fails to show that Dr. Butler’s diagnosis of a cognitive

disorder would change the outcome of his case given that (i) her report “overlaps with earlier

documented findings considered by” agency nonexamining consultants David R. Houston, Ph.D.,

and Brian Stahl, Ph.D., whose opinions the ALJ gave great weight, id. at 5, (ii) “[c]onsistent with

Dr. Butler’s diagnosis of a cognitive disorder, the ALJ acknowledged that Plaintiff had ‘mild

cognitive deficits’ after his brain surgery, and considered such deficits when identifying Plaintiff’s

severe impairments at step two and, subsequently, when determining the RFC[,]” id. at 4, and (iii)

the plaintiff fails to show that the Butler report establishes greater limitations than encapsulated in

the ALJ’s RFC determination, see id. at 5-6.

       In support of the first point, the commissioner argues that, although Drs. Houston and Stahl

did not have the benefit of review of the Butler report, which postdated their opinions, they

considered the plaintiff’s brain surgery and subsequent cognitive deficits, see id. at 2, and there

were “significant similarities” between the records available to them and the Butler report, id. at

4. He observes, for example, that a February 2015 mental status examination indicated that the

plaintiff’s “thought process was not tangential or circumstantial, he could recall past and current

presidents, and he could attend to his daily needs – just as Dr. Butler noted in August 2017.” Id.

(citations omitted).

       However, while Dr. Butler’s mental status examination yielded some results similar to

those noted in the materials that Drs. Houston and Stahl had reviewed, compare, e.g., Record at

541 with id. at 941, Dr. Butler also estimated that the plaintiff’s short-term verbal memory

functioning was within the borderline range and indicated that he had “observable attention and



                                                  6
concentration difficulties[,]” id. at 941. Moreover, in relying on Drs. Houston and Stahl’s review

of materials pre-dating the Butler report, the commissioner minimizes the significance of the

WAIS-IV testing that Dr. Butler performed. As noted above, that testing revealed that the

plaintiff’s full-scale IQ score fell within the borderline classification of intelligence, “significantly

below adequate average development[,]” and that “he experience[d] significant-to-severe

cognitive processing difficulties.” Id. The Butler report, hence, was not merely cumulative of the

evidence that Drs. Houston and Stahl had reviewed.

          In support of the second point, the commissioner observes that the ALJ acknowledged that

the plaintiff “had ‘mild cognitive deficits’” following his brain surgery. Opposition at 4 (quoting

Record at 19). However, the ALJ focused in that passage on post-surgical findings of “initial

slowness of general processing, and word-finding deficits, which improved with brief speech

therapy[,]” noting that as of May 2014, primary care notes reflected “normal psychological status.”

Record at 19 (citations omitted). This passage, thus, did not address Dr. Butler’s findings

predicated on WAIS-IV testing in August 2017.

         Moreover, as the plaintiff argues, see Statement of Errors at 4-6, to the extent that the ALJ

did directly address the Butler report, he seemingly misconstrued it. While he did not indicate that

he found the WAIS-IV scores invalid, he suggested that the two higher scores negated the lower

one, see Record at 13-14.3 Dr. Butler, however, had explained that the “statistically significant

atypical discrepancy between [the plaintiff’s] Verbal Comprehension and Perceptual Reasoning

Indexes of 23 standard score points . . . provided evidence of organicity, an underlying neurological


3
  In explaining his Step 3 finding that the plaintiff had a moderate limitation in understanding, remembering, or
applying information, the ALJ stated that, while the plaintiff’s WAIS-IV Perceptual Reasoning score “suggested
weakness within his cognitive processing of information[,] . . . his scores on the Verbal Comprehension Index, and
Processing Speed Index[,] were in the low average range, and his scores on the Working Memory Index were actually
in the high average range.” Record at 13 (citation omitted). He made the same observation in support of his Step 3
finding that the plaintiff had a moderate limitation in concentrating, persisting, or maintaining pace, see id. at 14, and
his Step 4 discussion of the Butler evidence, see id. at 21.

                                                            7
impairment in the area of Perceptual Reasoning.” Id. at 941. The ALJ further suggested, in

discussing the Butler report at Step 4, that the plaintiff had not established that he had a

neurocognitive disorder, stating:

        In order to establish a neurocognitive disorder, the program requires medical
        documentation of a significant cognitive decline from a prior level of functioning.
        Although the record lacks documentation of previous cognitive functioning, the
        [plaintiff]’s neurosurgery records indicate [he] graduated from high school “with a
        push” and he had some problems with academic performance. Given the
        [plaintiff]’s own reports of lifelong learning disabilities and behavioral problems,
        one low score does not equal a cognitive decline.

Id. at 21 (citation omitted). However, as the plaintiff observes, see Statement of Errors at 5, the

ALJ mistakenly applied the standard for establishing that a claimant’s impairment meets or equals

Listing 12.02 (neurocognitive disorder), see Listing 12.02. To demonstrate that he had a severe

cognitive impairment, the plaintiff was required only to establish that he had a medically

determinable impairment that had more than a minimal effect on his ability to work, see, e.g.,

McDonald, 795 F.2d at 1124.

        Finally, in support of the third point, the commissioner argues that the plaintiff fails to carry

his burden of demonstrating prejudicial error. See Opposition at 4-6. That is not so. As the

plaintiff observes, “Dr. Butler opined that [he] would have marked limitations in the ability to

understand and remember simple instructions and make judgments on simple work-related

decisions.” Statement of Errors at 7; Record at 944. A “marked” limitation is defined as a “serious

limitation[,]” with “a substantial loss in the ability to effectively function[.]” Record at 944.

Accepted at face value, this opinion undermines the ALJ’s reliance on the testimony of a vocational

expert that a person capable, inter alia, “of simple, unskilled work” could perform the jobs on

which the ALJ relied to meet the commissioner’s Step 5 burden. Id. at 25, 102-03.4


4
 While the ALJ addressed the Butler MSS contained within the Butler report, which he accorded little weight, he did
not address the standalone MSS in which Dr. Butler checked a box indicating that the plaintiff had marked limitation

                                                         8
        Remand, accordingly, is required on the basis of this point of error.

                                                 II. Conclusion

        For the foregoing reasons, the commissioner’s decision is VACATED, and the case is

REMANDED for proceedings consistent herewith.



        Dated this 25th day of August, 2019.

                                                             /s/ John H. Rich III
                                                             John H. Rich III
                                                             United States Magistrate Judge




in his ability to understand and remember simple instructions and make judgments on simple work-related decisions.
See Record at 23-24, 944-46.

                                                        9
